Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on October 5, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0049, the reference numeral “544” used with the word “link” (two occurrences) should be changed to “540” since the reference numeral “544” has been used in the drawings and specification for referencing a “hinge.“
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator in claim 1.
“Actuator” is a generic placeholder coupled with the functional language: “configured to provide power for extension or retraction to the link assembly,” and “actuator” is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0052 discusses the corresponding structure that performs the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, line 3, “tile” appears to be a typographical error for “tilt.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0148347 A1 (Bevirt et al. hereinafter) in view of Chinese Patent document CN 108910030 A (Kong hereinafter)
	For claim 1, Bevirt et al. teach a tilting system for a propeller 122 of an aerial vehicle 100, the tilting system comprising: a housing having an internal space and having an opening portion at an end portion of the housing; a propeller 122 provided in front of the opening portion of the housing and configured to be selectively tilted with respect to the housing; a link assembly 124, wherein a first end portion of the link assembly is coupled to the housing and a second end portion of the link assembly is coupled to the propeller (see the FIG. 8 species), and configured to tilt up or tilt down the propeller as the link assembly is extended from the housing or retracted into the housing.
For claim 1, the Bevirt et al. FIG. 8 species fails to identify an actuator which provides for the translational movement of the link assembly. However, translational movement of the linkage of the Bevirt et al. FIG. 8 species is necessarily required in order for the mechanism to move the propeller between the deployed and forward positions.  
Kong teaches a tilting mechanism for a propeller wherein an actuator 4 extends a hinged link 3 to vary the orientation of the propeller.
	Because the Bevirt et al. FIG. 8 species fails to identify an actuator which provides for the translational movement of the linkage, but Kong clearly uses an actuator for translating a link member to effect a tilt change in the propeller, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bevirt et al. FIG. 8 species to have an actuator for translating the Bevirt et al. link assembly, as shown in Kong for the purpose of providing a translating input power means.  Note that the linkage of the Bevirt et al. FIG. 8 species is not being altered except for the addition of actuator.  

For claim 2, the Bevirt et al. housing is a boom or a wing of the aerial vehicle 100.  See FIG. 3 showing both a wing and a boom.  
For claim 3, the use of the Bevirt et al. titling propeller mechanism on an aerial vehicle 100 produces a hovering or forward propulsion mode as shown in FIG. 8.  
For claim 4, the Bevirt et al. FIG. 8 species clearly suggests the propeller closing the opening portion of the housing when the propeller is being tilted downward (forward configuration).  
For claim 5, the Bevirt et al. FIG. 8 species clearly suggests the propeller opening the opening portion of the housing when the propeller is being tilted upwards with respect to a longitudinal axis of the housing (hover configuration).
Further, for claim 6, the Bevirt et al. FIG. 8 species clearly suggests the propeller opening the opening portion of the housing when the propeller is being tilted upwards and is disposed perpendicular to the longitudinal axis of the housing (hover configuration).   
	For claim 7, the Bevirt et al. FIG. 8 species clearly suggests the link assembly is received in the interior of the housing when the propeller is tilted downwards (forward configuration) and is partially externally exposed through the opening portion when the propeller is tilted upwards (hover configuration).  
	For claim 8, the hover configuration of the Bevirt et al. FIG. 8 species clearly suggests the lower link is greater in length than the upper link and the lower link includes at least a part connected to a hinge connected to the actuator of the modified Bevirt et al. (Bevirt et al. in view of Kong hereinafter).  
	For claim 9, a first end portion of the Bevirt et al. FIG. 8 species upper link is pivotally connected to the propeller and a second end portion of the upper link is slidably coupled to the housing though the opening portion of the housing (compare the forward and hover configurations of the upper link member), wherein the at least a part of the lower link includes a first link, a first end portion of which is pivotably connected to the propeller, and a second link, and wherein a first end of the second link is pivotally connected to a second end portion of the first link and a second end portion of the second link is slidably engaged to the modified Bevirt et al. actuator through the opening portion of the housing.  See annotated figure below.  

    PNG
    media_image1.png
    288
    677
    media_image1.png
    Greyscale

	For claim 10, the Bevirt et al. FIG. 8 species necessarily moves the upper and lower links in a first predetermined direction in the longitudinal direction of the housing, the upper link and the lower link are moved forwards together to tilt up the propeller (note displacement of links in the forward and hover configurations), the lower link continues to be moved forwards after the upper link is completely moved forwards, and the at least a part of the lower link is moved with respect to the hinge to lift the propeller to tilt up the propeller (not the relative difference in the forward and hover configurations).
	For claim 11, when the device of the Bevirt et al. FIG. 8 species is moved from the hover configuration to the forward configuration, the modified Bevirt et al. actuator moves the upper and lower link 124 in a second predetermined direction in a longitudinal direction of the housing, the propeller is tilted downwards, the lower link is moved rearwards into the housing, and the at least a part (noted as the second link in the above annotated figure) is arranged linearly as the upper link and the lower link are moved rearwards to tilt down the propeller.  
	For claim 12, when the device of the Bevirt et al. FIG. 8 species is moved from the hover configuration to the forward configuration, some type of stopping mechanism is required to limit the translation motion of the upper link.  Further, the actuator is necessarily coupled to the lower link so as to perform the tilting.
	Finally, for claim 14, the Bevirt et al. FIG. 8 species propeller closes the opening portion of the housing when being tilted downwards (forward configuration), and wherein the propeller is rotated upwards while being moved forwards from the opening portion of the housing when being titled upwards (see FIG. 9).  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 further requires a cylinder into which the at least a part of the lower link is moved rearwards into the cylinder or is moved forward to an outside of the cylinder.  This aforementioned claimed structure is not evident in the FIG. 8 species of Bevirt et al. An alternative structure, such as a biasing member could be used within the hinge joint to preload a twist to the at least one member or the lower link.  Thus, the claimed cylinder and its functional implications are not an inherent solution to the linkage kinematic retraction and extension assembly of the FIG. 8 species of Bevirt et al.

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 4,720,059 (Stearns, Jr. hereinafter) teaches in at least FIG. 1 a tilting system for a propeller of an aerial vehicle, the titling system comprising: a housing 10 having an internal space and having an opening portion at an end portion of the housing; a propeller 19 provided in front of the opening portion of the housing and configured to be selectively tilted with respect to the housing 10; a link assembly 31, wherein a first end portion of the link assembly is coupled to the housing 10 and a second end portion of the link assembly is coupled to the propeller 19, and configured to tilt up or tilt down the propeller as the link assembly is extended from the housing or retracted into the housing; and an actuator 33 coupled to the link assembly 31 and configured to provide power for extension or retraction to the link assembly 31.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799